Exhibit 10.18

 

Picture 3 [tlnd20191231ex1018dd18c001.jpg]

Christal Bemont

Via E-mail

 

January 7, 2020

 

Dear Christal,

 

On behalf of Talend, Inc. (the “Company”), I am pleased to offer you the
position of Chief Executive Officer (“CEO”) on the terms and conditions set
forth below to be effective as of your start date (the “Effective Date”), which
is expected to be January 8, 2020.

 

1.         Duties and Responsibilities.  As CEO, you will be based in our
Redwood City, CA offices, and will be employed with the Company on a full-time
basis.  You will report to the board of directors (the “Board”) of Talend, S.A.,
the Company’s parent company (“Parent”) and will have such duties and
responsibilities customarily associated with a chief executive officer position
as assigned by the Board. In addition, on the Effective Date, you will be
appointed to serve as a member of the Board, subject to any required shareholder
approvals, and during the period in which you are serving as CEO, you will be
nominated to continue such service on the Board.

 

2.         Base Salary. Your annualized base salary will be $500,000, payable in
accordance with the Company’s normal payroll procedures, and less applicable tax
withholdings.

 

3.         Annual Bonus.  You will be eligible to earn an annual cash
performance bonus with a target of $500,000 (the “Target Bonus”), based upon
achievement of the performance goals set by the Board and the Board’s assessment
of achievement of those goals as well as the terms and conditions of the bonus
plan to be approved by the Board. For 2020, you will be entitled to a minimum
annual bonus equal to your Target Bonus, which will be payable, less applicable
tax withholdings, in four quarterly installments ($125,000 per quarterly
installment), and you will have the opportunity to earn amounts in excess of the
Target Bonus based on the Board’s assessment of achievement of the 2020
performance goals established by the Board.  For 2021, your Target Bonus will be
payable quarterly, less applicable tax withholdings, to the extent of the
achievement of the performance goals established by the Board for 2021, with the
achievement assessed by the Board.  Your receipt of any achieved amount of your
Target Bonus (including each quarterly installment of your 2020 bonus and 2021
bonus) is subject to your continued employment with the Company through the
applicable payment date, and such amount will not be earned if your employment
with the Company terminates for any reason or no reason prior to the applicable
payment date.  The achieved amount of your Target Bonus for any year will be
payable no later than March 15th of the year following the year in which such
amount is earned.

 

4.         Relocation Bonus.  You will receive a lump sum cash bonus of $75,000,
less applicable tax withholding, to be paid no later than the second Company
payroll date following the Effective Date (the “Relocation Bonus”),  for you and
your family to relocate to the San Francisco Bay Area within six months of your
Start Date.  If you cease to be employed as the Company’s CEO due to either your
voluntary resignation (other than for Good Reason (as defined in the Severance
Agreement)) or your termination by the Company for Cause (as defined in the



 

 

 

 

 

 

Talend Inc.

800 Bridge Parkway, Suite 200

Redwood City, CA, 94065, U.S.A.

 

www.talend .com      

 

 



 

Picture 4 [tlnd20191231ex1018dd18c001.jpg]

Severance Agreement), in either case, prior to the one-year anniversary of the
Effective Date, you must immediately repay to the Company a portion of the
Relocation Bonus within 30 days of your employment termination date, with such
portion equal to the product (rounded to the nearest whole cent) of: (a) the
gross amount of the Relocation Bonus multiplied by (b) a fraction (i) the
numerator of which is equal to the difference between (x) 12 minus (y) the
number of completed months you have served as the CEO as measured immediately
prior to your termination date and (ii) the denominator of which is 12.

 

5.         Equity Awards.  Subject to the approval of the Board, you will be
granted equity awards to acquire ordinary shares of Parent (each, an “Equity
Award”) on the terms set forth below:

 

a.  Sign-On Award.  A sign-on grant of time-based restricted stock units
(“RSUs”) with a value equal to $3,000,000 (the “Sign-On Award”), to be granted
on or shortly following the Effective Date.  The Sign-On Award will vest as to
100% of the grant on the 2-year anniversary of the 15th day of the month
occurring in or following the month of the grant date, subject to your continued
employment with the Company through that date.

 

b.  2020 Award.  2020 annual grants of RSUs with a value equal to $3,500,000 and
performance-based restricted stock units (“PRSUs”) with a value equal to
$3,500,000 (each, a  “2020 Annual Award”), to be granted at the same time as
2020 annual awards are made to the Company’s other senior executives.  Each 2020
Annual Award will vest as to 40% of the grant on the 2-year anniversary of the
15th day of the month occurring in or following the month of the grant date and
the remaining portion of the grant will vest in equal quarterly installments
thereafter for an additional 8 quarters, subject to your continued employment
with the Company, and, in the case of the 2020 Annual Award that is a grant of
PRSUs only to the extent that the performance metrics for such grant that are
established by the Board are achieved, as determined by the Board.

 

c.  New Hire Awards.  New hire grants of 66,613 RSUs and 66,613 PRSUs  (each, a
 “New Hire Award”), to be granted on or shortly following Parent’s 2020 annual
meeting of shareholders (which is expected to occur in June 2020).  Each New
Hire Award will vest as to 55% of the grant on the 2-year anniversary of the
15th day of the month occurring in or following the month of the grant date and
the remaining portion of the grant will vest in equal quarterly installments
thereafter for additional 6 quarters,  subject to your continued employment with
the Company, and, in the case of the New Hire Award that is a grant of PRSUs
only to the extent that the performance metrics for such grant that are
established by the Board are achieved, as determined by the Board.

 

The value of each of the Sign-On Award and 2020 Award will be converted into a
number of units based upon the 10-day average closing price of an ordinary share
of Parent calculated as of the day prior to the date such Equity Award is
granted.  The Equity Awards shall be subject to the terms, definitions, and
provisions of the 2019 Free Share Plan (or its successor) as approved by the
Board and the applicable form of award agreement approved by the Board for
grants under the plan (collectively, the “Equity Documents”).

 





 

 

 

 

 

 

Talend Inc.

800 Bridge Parkway, Suite 200

Redwood City, CA, 94065, U.S.A.

 

www.talend .com      

 

 



 

Picture 4 [tlnd20191231ex1018dd18c001.jpg]

6.         Employee Benefits.  You will also be eligible to receive certain
employee benefits including health, dental and vision insurance, generally
applicable to the Company’s senior employees, and subject to the applicable
benefit plans.  The Board may modify your compensation or benefits as it deems
necessary.

 

7.         Severance. You will be eligible to enter into a Change of Control and
Severance Agreement in substantially the form attached as Exhibit 10.36 to the
Company’s Form F-1 Registration Statement filed with the Securities and Exchange
Commission on July 11, 2016 (the “Severance Agreement”). The Severance Agreement
will specify the severance payments and benefits you would be entitled to in
connection with certain terminations of employment, with such payments and
benefits summarized on Exhibit A.

 

8.         At-Will Employment.  Your employment with the Company is for no
specified period and constitutes at-will employment.

 

9.         Conditions to Employment.  Your employment is conditioned on you
providing the Company documentary evidence of your identity and eligibility for
employment in the United States within 3 business days of the Effective
Date.  We also ask that, if you have not already done so, you disclose to the
Company any and all agreements relating to your prior employment that may affect
your eligibility to be employed by the Company or limit the manner in which you
may be employed. It is the Company’s understanding that any such agreements will
not prevent you from performing the duties of your position and you represent
that such is the case.  Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which Parent and the Company are now involved or become involved
during the term of your employment, nor will you engage in any other activities
that conflict with your obligations to the Company.  Similarly, you agree not to
bring any third-party confidential information to Parent or the Company,
including that of your former employer, and that in performing your duties for
Parent or the Company you will not in any way utilize any such information.

 

10.       Other Documents.  As a condition of your employment with the Company,
you will be required to sign, or otherwise agree to, and/or acknowledge receipt
of the Talend employee handbook, the Company’s standard Confidential Information
and Invention Assignment Agreement, and Talend’s Code of Ethics.

 

This letter, together with your Confidential Information and Invention
Assignment Agreement, Code of Ethics, the Equity Documents, and the Severance
Agreement, forms the complete and exclusive statement of your employment terms
and conditions with the Company on the subjects covered herein.  The employment
terms and conditions in this letter supersede and replace any prior written or
oral communications to you concerning the terms and conditions of your Company
employment. This letter will be governed by and construed in accordance with the
laws of the State of California, without regard to conflicts of laws principles
thereof. Any disputes dispute arising from this letter shall be decided only in
a state or federal court sitting in Santa Clara County, California, which the
parties expressly agree shall be the exclusive venue for any such action. Any
modifications or amendments to this letter require the written consent of the
parties to this letter.

 





 

 

 

 

 

 

Talend Inc.

800 Bridge Parkway, Suite 200

Redwood City, CA, 94065, U.S.A.

 

www.talend .com      

 

 



 

Picture 4 [tlnd20191231ex1018dd18c001.jpg]

Christal, we are thrilled to have you join the team and look forward to working,
growing and succeeding together.  This offer of employment will terminate if it
is not accepted, signed and returned by January 8, 2020.

 

Sincerely,

 

 

 

 

 

/s/ S. Steven Singh

 

S. Steven Singh

 

Chairman

 

 

 

Agreed to and accepted:

 

 

 

 

 

 

 

Signature:

/s/ Christal Bemont

 

 

 

 

Printed Name:

Christal Bemont

 

 

 

 

Date:

January 8, 2020

 

 

 





 

 

 

 

 

 

Talend Inc.

800 Bridge Parkway, Suite 200

Redwood City, CA, 94065, U.S.A.

 

www.talend .com      

 

 



 

Picture 4 [tlnd20191231ex1018dd18c001.jpg]

Exhibit A

 

Severance and Change of Control Benefits

 

The following is a summary of the payments and benefits that will be set forth
in the Severance Agreement and will be subject to the terms and conditions
therein.

 

·



COC Qualified Termination (Section 3(a) of the Severance Agreement)

 

o    A lump sum payment equal to 150% of annual base salary.

o    A lump sum payment equal to pro-rated target bonus for the year of
termination (reduced by bonus amounts previously payable for the year).

o    Reimbursement of COBRA premiums for up to 18 months following termination,
or taxable monthly payment in lieu thereof for a period of 18 months.

o    100%  acceleration of vesting of any then-unvested shares subject to
then-outstanding equity awards and, for any outstanding equity awards with
performance-based vesting requirements, the performance metrics will be deemed
achieved at the greater of actual performance or 100% of target levels.

 

·



Non-COC Qualified Termination (Section 3(b) of the Severance Agreement)

 

o    A lump sum payment equal to 100% of annual base salary.

o    A lump sum payment equal to pro-rated target bonus for the year of
termination (reduced by bonus amounts previously payable for the year).

o    Reimbursement of COBRA premiums for up to 12 months following termination,
or taxable monthly payment in lieu thereof for a period of 12 months.

o    50%  acceleration of vesting of any then-unvested shares subject to
then-outstanding time-based equity awards.

 

 

 

 

 

 

 

Talend Inc.

800 Bridge Parkway, Suite 200

Redwood City, CA, 94065, U.S.A.

 

www.talend .com      

 

 

